Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit


No. 15-2002

                          JAMES FREEMAN, III,

                        Petitioner, Appellant,

                                      v.

                               DAVID NOLAN,

                         Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]


                                   Before

                    Torruella, Lynch, and Barron,
                           Circuit Judges.


     Christine DeMaso, Assistant Federal Public Defender, Federal
Public Defender Office, District of Massachusetts, on brief for
appellant.
     Eva M. Badway, Assistant Attorney General, Criminal Bureau,
and Maura Healey, Attorney General of Massachusetts, on brief for
appellee.


                            September 9, 2016
             Per curiam.       James Freeman, III appeals from the denial

of his petition for a writ of habeas corpus, brought pursuant to

28 U.S.C. § 2254 on March 14, 2011, in the United States District

Court for the District of Massachusetts.                   Freeman raised four

challenges to his 1999 convictions for first-degree murder and

other crimes of violence under Massachusetts state law, only three

of which he maintains on appeal.1

             On October 16, 2012, a magistrate judge issued a report

and   recommendation         concluding   that    none    of     Freeman's    claims

supported habeas relief. As to the three claims framed by Freeman,

the magistrate judge found as follows:

             First, Freeman's challenge to the trial court's decision

to permit a potential defense witness to assert a Fifth Amendment

privilege not to testify failed on the merits, as the record did

not reflect an unreasonable application of clearly established

federal law.     See id. § 2254(d)(1).           And in any event, the record

indicated that any error was harmless.

             Second,    Freeman's     challenge      to        the    trial   court's

dismissal of a deliberating juror likewise failed on the merits,

see   id.,   while     his    corollary   challenge       to    the    court's   jury

instruction regarding that dismissal was procedurally defaulted,




      1   Claims not renewed in an appellate brief are waived.
See United States v. Dietz, 950 F.2d 50, 54 (1st Cir. 1991).
                                      - 2 -
even if properly before the habeas court, see Olszewski v. Spencer,

466 F.3d 47, 62 (1st Cir. 2006).

           Third,   Freeman's    ineffective-assistance   challenge,

predicated on his counsel's failure to seek exclusion of particular

evidence, was time-barred.2     See 28 U.S.C. § 2244(d)(1).

           On July 13, 2015, the district judge issued an order

adopting the magistrate judge's report and recommendation, thereby

dismissing Freeman's petition. We agree that the petition must be

dismissed substantially for the reasons articulated below, without

adoption of the magistrate judge's opinion.        See 1st Cir. R.

27.0(c).   We add only that, even if all of Freeman's claims were

properly preserved for consideration on the merits, they would

still fail.   See 28 U.S.C. § 2254(d)(1).

           The order of the district court is affirmed.




     2    Freeman's brief appears to have jettisoned the broader,
cumulative-ineffectiveness component of his challenge, which the
magistrate judge rejected on the merits.      On appeal, "issues
adverted to in a perfunctory manner, unaccompanied by some effort
at developed argumentation, are deemed waived." United States v.
Zannino, 895 F.2d 1, 17 (1st Cir. 1990).
                                 - 3 -